



SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into this 22nd
day of January, 2016, by and between MICHAEL REENE (“Executive”) and PRGX
GLOBAL, INC., a Georgia corporation (“Company”). Executive and Company are
sometimes hereinafter referred to together as the “Parties” and individually as
a “Party.”


BACKGROUND:


A.    Executive is employed as the Senior Vice President - Growth & Market
Development of Company pursuant to an employment agreement between Executive and
Company effective as of September 11, 2014 (“Employment Agreement”).


B.    Executive and Company now mutually desire to (i) provide for the end
Executive’s employment and (ii) terminate the Employment Agreement effective as
of the date hereof.


C.    Company and Executive wish to avoid any disputes which could arise under
the Employment Agreement and have therefore compromised any claims or rights
they have or may have under the Employment Agreement by agreeing to the terms of
this Agreement.


NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


1.Termination of Employment. The Parties agree that (a) the Employment Agreement
is hereby terminated as of the date hereof, (b) Executive’s employment with
Company shall terminate effective January 25, 2016 (“Termination Date”)
(although Company reserves the right to elect to pay Executive his base salary
and Company’s contribution to the cost of Executive’s welfare benefits through
the Termination Date, in accordance with the established payroll practices of
Company, but no less frequently than monthly, and remove him from active
service), and (c) all benefits, privileges and authorities related to
Executive’s employment with Company shall hereby cease, except as otherwise
specifically set forth in this Agreement.
2.    No Admission. The Parties agree that their entry into this Agreement is
not and shall not be construed to be an admission of liability or wrongdoing on
the part of either Party.
3.    Future Cooperation. Executive agrees that, notwithstanding the termination
of Executive’s employment, Executive upon reasonable notice will make himself
available to Company or its designated representatives for the purposes of: (a)
providing information regarding the projects and files on which Executive worked
for the purpose of transitioning such projects; and (b) providing information
regarding any other matter, file, project and/or client with whom Executive was
involved while employed by Company.

1



--------------------------------------------------------------------------------



4.    Consideration.
(a)    In consideration for Executive’s agreement to terminate the Employment
Agreement, to fully release Company from any and all Claims as described below,
and to perform the other duties and obligations of Executive contained herein,
Company will, subject to ordinary and lawful deductions and Sections 4(b) and
(c) below:


(i)    Pay severance to Executive in the form of salary continuation for the
twelve (12) months immediately following the Termination Date (“Severance
Period”). Such payments shall be made in accordance with Company’s standard pay
practices in an amount equal to Ten thousand nine hundred thirty and 77/100
dollars ($10,930.77) per bi-weekly pay period during the Severance Period,
except that no payments shall be made during the period that begins immediately
after the Termination Date and ends on the earlier of (i) Executive’s death or
(ii) six months after the Termination Date. The payments that would otherwise
have been made in such period shall be accumulated and paid in a lump sum on the
first bi-weekly pay period after the end of such period.


(ii)    Continue after the Termination Date any health care (medical, dental and
vision) plan coverage, other than under a flexible spending account, provided to
Executive and Executive’s spouse and dependents at the Termination Date for the
Severance Period, on a monthly or more frequent basis, on the same basis and at
the same cost to Executive as available to similarly-situated active employees
during such Severance Period, provided that such continued coverage shall
terminate in the event Executive becomes eligible for any such coverage under
another employer’s plans.


(iii)    Pay, at the time Executive's annual bonus for such year otherwise would
have been paid had Executive continued employment, (A) for 2015, an amount equal
to Executive's actual earned full-year bonus, and (B) for 2016, an amount equal
to Executive's actual earned full-year bonus, pro-rated based on the number of
days Executive was employed in such year on and before the Termination Date.
Payment of any bonus for 2015 and any pro-rated bonus for 2016 will be dependent
upon the Company’s achievement of certain financial performance goals
established by the Compensation Committee for the applicable year in the same
manner as are applicable to similarly-situated executives of Company who
participate in the annual bonus plans.


(iv)    Vest, effective as of the date upon which the revocation period for the
Release described in Section 4(b) below expires without Executive having elected
to revoke the Release, (A) 60,000 of Executive’s outstanding unvested options,
with an exercise price of $6.64 per share, that were granted as of September 11,
2014, (B) 6,666 shares of Executive’s outstanding unvested restricted stock that
were granted as of September 11, 2014, and (C) a prorated number of Executive’s
outstanding unvested restricted stock units that were granted as of March 30,
2105 equal to the number of such restricted stock units multiplied by a
fraction, the numerator of which is 383, and the denominator of which is (x) the
number of days in the two-year period beginning with calendar year 2015 and
ending with calendar year 2016 (the “Cumulative Performance Period”) if no
Change in Control

2



--------------------------------------------------------------------------------



(as defined in the restricted stock units award agreement) occurs prior to the
end of the Cumulative Performance Period or (y) the number of days in the
Cumulative Performance Period until the Change in Control occurs if a Change in
Control occurs prior to the end of the Cumulative Performance Period. Such
prorated number of Executive’s restricted stock units shall remain outstanding
and be eligible to become payable in accordance with the terms of such
restricted stock units, except Executive shall not be entitled to receive any
dividend equivalents with respect to such prorated number of Executive’s
restricted stock units after the date Executive’s employment with the Company
terminates. Additionally, all of Executive’s outstanding vested stock options
shall remain outstanding until the earlier of (i) one year after the Termination
Date or (ii) the original expiration date of the options (disregarding any
earlier expiration date provided for in any other agreement, including without
limitation any related grant agreement, based solely on the termination of
Executive’s employment). All of Executive’s outstanding stock options,
restricted stock and restricted stock units that are not otherwise vested as set
forth herein shall expire and be forfeited as of the Termination Date without
any payment therefor.


(v)    Payment of one year of outplacement services from Executrak or an
outplacement service provider of Executive's choice, limited to $20,000 in
total. This outplacement services benefit will be forfeited if Executive does
not begin using such services within 60 days after the Termination Date.


(b)    Notwithstanding anything else contained herein to the contrary, no
payments shall be made or benefits delivered under this Agreement (other than
payments required to be made by Company pursuant to Section 5 below) unless,
within thirty (30) days after the Termination Date: (i) Executive has signed and
delivered to Company a Release in the form attached hereto as Exhibit A (the
“Release”); and (ii) the applicable revocation period under the Release has
expired without Executive having elected to revoke the Release. Executive agrees
and acknowledges that Executive would not be entitled to such consideration
absent execution of the Release and expiration of the applicable revocation
period without Executive having revoked the Release. Any payments to be made, or
benefits to be delivered, under this Agreement (other than the payments required
to be made by Company pursuant to Section 5 below and the vesting of outstanding
unvested options, restricted stock and restricted stock units as set forth in
Section 4(a)(iv) above) within the thirty (30) days after the Termination Date
shall be accumulated and paid in a lump sum, or as to benefits continued at
Executive’s expense subject to reimbursement, reimbursement shall be made, on
the first bi-weekly pay period occurring more than thirty (30) days after the
Termination Date, provided Executive delivers the signed Release to Company and
the revocation period thereunder expires without Executive having elected to
revoke the Release.


(c)    As a further condition to receipt of the payments and benefits in Section
4(a) above, Executive also waives any and all rights to any other amounts
payable to him upon the termination of his employment relationship with Company,
other than those specifically set forth in this Agreement, including without
limitation any severance, notice rights, payments, benefits and other amounts to
which Executive may be entitled under the laws of any jurisdiction and/or his
Employment Agreement, and Executive agrees not to pursue or claim any of such
payments, benefits or rights.

3



--------------------------------------------------------------------------------



    
5.    Other Benefits.
Nothing in this Agreement or the Release shall:


(a)    alter or reduce any vested, accrued benefits (if any) Executive may be
entitled to receive under any 401(k) plan established by Company;


(b)    affect Executive’s right (if any) to elect and (subject to Section
4(a)(ii) above) pay for continuation of Executive’s health insurance coverage
under Company’s health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (C.O.B.R.A.), as amended;


(c)    affect Executive’s right (if any) to receive (i) any base salary that has
accrued through the Termination Date and is unpaid, (ii) any reimbursable
expenses that Executive has incurred before the Termination Date but are unpaid
(subject to Company’s expense reimbursement policy) and (iii) any unused paid
time off days to which Executive will be entitled to payment, all of which shall
be paid as soon as administratively practicable (and in any event within thirty
(30) days) after the Termination Date; or


(d)    affect Executive’s right to continue to receive his base salary and
benefits through the Termination Date, as in effect as of the date hereof, which
base salary and benefits will continue through the Termination Date, except with
respect to any changes in benefits that are applicable generally to the other
executives of Company.


6.    Confidentiality of Agreement Terms. Except as otherwise expressly provided
in this Section 6, Executive agrees that this Agreement and the terms,
conditions and amount of consideration set forth in this Agreement are and shall
be deemed to be confidential and hereafter shall not be disclosed by Executive
to any other person or entity. The only disclosures excepted by this paragraph
are (a) as may be required by law; (b) Executive may tell prospective employers
the dates of Executive’s employment, positions held, evaluations received,
Executive’s duties and responsibilities and salary history with Company; (c)
Executive may disclose the terms and conditions of this Agreement to Executive’s
attorneys and tax advisers; and (d) Executive may disclose the terms of this
Agreement to Executive’s spouse, if any; provided, however, that any spouse,
attorney or tax adviser learning about the terms of this Agreement must be
informed about this confidentiality provision, and Executive will be responsible
for any breaches of this confidentiality provision by his spouse, attorneys or
tax advisers to the same extent as if Executive had directly breached this
Agreement.
7.    Restrictive Covenants.
(a)    Definitions. For purposes of this Agreement, the following terms shall
have the following respective meanings:



4



--------------------------------------------------------------------------------



(i)    “Business of Company” means services to (A) identify clients’ erroneous
or improper payments to vendors and assist clients in the recovery of monies
owed to clients as a result of overpayments and overlooked discounts, rebates,
allowances and credits, (B) identify and assist clients in recovering amounts
owed to them by other third parties, including amounts owed to clients due to
non-compliance with applicable contracts, course of dealing or usual and
customary terms, (C) assist clients in efforts to organize, manage and analyze
their purchasing and payment data, and (D) assist clients in analyzing and
managing vendor-related risks.


(ii)    “Confidential Information” means any information about Company or its
subsidiaries and their employees, customers and/or suppliers which is not
generally known outside of Company, which Executive learned in connection with
Executive's employment with Company, and which would be useful to competitors or
the disclosure of which would be damaging to Company or any subsidiary of
Company. Confidential Information includes, but is not limited to: (A) business
and employment policies, marketing methods and the targets of those methods,
finances, business plans, promotional materials and price lists; (B) the terms
upon which Company or any subsidiary of Company obtains products from its
suppliers and sells services and products to customers; (C) the nature, origin,
composition and development of Company's or any subsidiary’s services and
products; and (D) the manner in which Company or any subsidiary of Company
provides products and services to its customers.


(iii)    “Material Contact” means contact in person, by telephone, or by paper
or electronic correspondence in furtherance of the Business of Company.


(iv)    “Restricted Territory” means, and is limited to, the geographic area
described in Exhibit B attached hereto. Executive acknowledges and agrees that
this is a portion of the area in which Company and its subsidiaries does
business at the time of the execution of this Agreement, and in which Executive
had responsibility on behalf of Company.


(v)    “Trade Secrets” means Confidential Information of Company and its
subsidiaries which meets the definition of a trade secret under applicable law.


(b)    Confidentiality. Executive agrees that Executive will not, directly or
indirectly, use, copy, disclose, distribute or otherwise make use of on his own
behalf or on behalf of any other person or entity (i) any Confidential
Information for a period of five (5) years after the Termination Date or (ii)
any Trade Secret at any time such information constitutes a trade secret under
applicable law.


(c)    Non-Competition. Executive agrees that for a period of two (2) years
following the Termination Date, Executive will not, either for himself or on
behalf of any other person or entity, compete with the Business of Company
within the Restricted Territory by performing activities which are the same as
or similar to those performed by Executive for Company or Company’s
subsidiaries.

5



--------------------------------------------------------------------------------





(d)    Non-Solicitation of Customers. Executive agrees that for a period of two
(2) years following the Termination Date, Executive shall not, directly or
indirectly, solicit any actual or prospective customers of Company or any
subsidiary with whom Executive had Material Contact, for the purpose of selling
any products or services which compete with the Business of Company.


(e)    Non-Recruitment of Employees or Contractors. Executive agrees that for a
period of two (2) years following the Termination Date, Executive will not,
directly or indirectly, solicit or attempt to solicit any employee or contractor
of Company or any subsidiary with whom Executive had Material Contact, to
terminate or lessen such employment or contract.


(f)    Acknowledgments. Executive hereby acknowledges and agrees that the
covenants contained in (b) through (e) of this Section 7 hereof are reasonable
as to time, scope and territory given Company’s and Company’s subsidiaries’ need
to protect their business, customer relationships, personnel, Trade Secrets and
Confidential Information. For purposes of the covenants contained in (b) through
(e) of this Section 7, Company shall refer also to Company's subsidiaries as
applicable. In the event any covenant or other provision in this Agreement shall
be determined by any court of competent jurisdiction to be unenforceable by
reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it shall be interpreted to extend only over the maximum period of time for which
it may be enforceable and/or over the maximum geographical area as to which it
may be enforceable and/or to the maximum extent in all other respects as to
which it may be enforceable, all as determined by such court in such action, and
the invalidity of any one or more of the covenants or other provisions in this
Agreement shall not cause or render any other covenants or provisions in this
Agreement invalid or voidable. Executive acknowledges and represents that
Executive has substantial experience and knowledge such that Executive can
readily obtain subsequent employment which does not violate this Agreement.


(g)    Specific Performance. Executive acknowledges and agrees that any breach
of the provisions of this Section 7 by him will cause irreparable damage to
Company or Company’s subsidiaries, the exact amount of which will be difficult
to determine, and that the remedies at law for any such breach will be
inadequate. Accordingly, Executive agrees that, in addition to any other remedy
that may be available at law, in equity, or hereunder, Company shall be entitled
to specific performance and injunctive relief, without posting bond or other
security, to enforce or prevent any violation of any of the provisions of this
Section 7 by Executive. Additionally, notwithstanding the obligations within
Section 11 of this Agreement regarding the exclusive jurisdiction of the United
States District Court for the Northern District of Georgia and the State and
Superior Courts of Cobb County, Georgia pertaining to actions arising out of
this Agreement, and in addition to Company’s right to seek injunctive relief in
any state or federal court located in Cobb County, Georgia, the Parties hereby
acknowledge and agree that Company may seek specific performance and injunctive
relief in any jurisdiction, court or forum applicable to Executive’s then
current residency in order to prevent or to restrain any breach by Executive, or
any and all of Executive’s partners, co-venturers, employers, employees, or
agents, acting directly or indirectly on behalf of or with Executive, of any of
the provisions of the restrictive covenants contained in this Section 7.

6



--------------------------------------------------------------------------------





8.    Return of all Property and Information of Company. Executive agrees to
return all property of the Company and its subsidiaries within seven (7) days
following the execution of this Agreement. Such property includes, but is not
limited to, the original and any copy (regardless of the manner in which it is
recorded) of all information provided by Company or any subsidiary thereof to
Executive or which Executive has developed or collected in the scope of
Executive’s employment related to Company and its subsidiaries or affiliates as
well as all Company or subsidiary-issued equipment, supplies, accessories,
vehicles, keys, instruments, tools, devices, computers, cell phones, pagers,
materials, documents, plans, records, notebooks, drawings, or papers. Upon
request by Company, Executive shall certify in writing that Executive has
complied with this provision, and has deleted all information of Company and its
subsidiaries from any computers or other electronic storage devices owned by
Executive. Executive may only retain information relating to Executive’s benefit
plans and compensation to the extent needed to prepare Executive’s tax returns.
9.    No Harassing or Disparaging Conduct. Executive further agrees and promises
that Executive will not engage in, or induce other persons or entities to engage
in, any harassing or disparaging conduct or negative or derogatory statements
directed at or about Company or its subsidiaries or affiliates, the activities
of Company or its subsidiaries or affiliates, or the Releasees at any time in
the future. Notwithstanding the foregoing, this Section 9 may not be used to
penalize Executive for providing truthful testimony under oath in a judicial or
administrative proceeding or complying with an order of a court or government
agency of competent jurisdiction.
10.    References. Following the Termination Date, Executive agrees to direct
any third party seeking an employment reference to the Company’s Senior Vice
President-Human Resources and Company agrees to give any potential employers who
inquire about Executive’s work history at Company a neutral reference consisting
of Employee’s dates of employment, title and compensation. The Company will not
be responsible with respect to any references which are directed by Executive to
anyone other than the Company’s Senior Vice President-Human Resources.
11.    Construction of Agreement and Venue for Disputes. This Agreement shall be
deemed to have been jointly drafted by the Parties and shall not be construed
against either Party. This Agreement shall be governed by the law of the State
of Georgia, and the Parties agree that any actions arising out of or relating to
this Agreement or Executive’s employment with Company must be brought
exclusively in either the United States District Court for the Northern District
of Georgia, or the State or Superior Courts of Cobb County, Georgia.
Notwithstanding the pendency of any proceeding, either Party shall be entitled
to injunctive relief in a state or federal court located in Cobb County, Georgia
upon a showing of irreparable injury. The Parties consent to personal
jurisdiction and venue solely within these forums and solely in Cobb County,
Georgia and waive all otherwise possible objections thereto. The prevailing
Party shall be entitled to recover its costs and attorneys fees from the
non-prevailing Party in any such proceeding no later than 90 days following the
settlement or final resolution of any such proceeding. The existence of any
claim or cause of action by Executive against Company or Company’s subsidiaries
or affiliates, including any dispute relating to the termination of Executive’s
employment or under this Agreement, shall not constitute a defense to
enforcement of said covenants by injunction.

7



--------------------------------------------------------------------------------



12.    Severability. If any provision of this Agreement shall be held void,
voidable, invalid or inoperative, no other provision of this Agreement shall be
affected as a result thereof, and accordingly, the remaining provisions of this
Agreement shall remain in full force and effect as though such void, voidable,
invalid or inoperative provision had not been contained herein.
13.    No Reliance Upon Other Statements. This Agreement is entered into without
reliance upon any statement or representation of any Party hereto or any Party
hereby released other than the statements and representations contained in
writing in this Agreement (including all Exhibits hereto).
14.    Entire Agreement. This Agreement, including all Exhibits hereto (which
are incorporated herein by this reference), contains the entire agreement and
understanding concerning the subject matter hereof between the Parties hereto.
No waiver, termination or discharge of this Agreement, or any of the terms or
provisions hereof, shall be binding upon either Party hereto unless confirmed in
writing. This Agreement may not be modified or amended, except by a writing
executed by both Parties hereto. No waiver by either Party hereto of any term or
provision of this Agreement or of any default hereunder shall affect such
Party’s rights thereafter to enforce such term or provision or to exercise any
right or remedy in the event of any other default, whether or not similar.
15.    Further Assurance. Upon the reasonable request of the other Party, each
Party hereto agrees to take any and all actions, including, without limitation,
the execution of certificates, documents or instruments, necessary or
appropriate to give effect to the terms and conditions set forth in this
Agreement.
16.    No Assignment. Neither Party may assign this Agreement, in whole or in
part, without the prior written consent of the other Party, and any attempted
assignment not in accordance herewith shall be null and void and of no force or
effect.
17.    Binding Effect. This Agreement shall be binding on and inure to the
benefit of the Parties and their respective heirs, representatives, successors
and permitted assigns.
18.    Indemnification. Company understands and agrees that any indemnification
obligations under its governing documents or the indemnification agreement
between Company and Executive with respect to Executive’s service as an officer
of Company remain in effect and survive the termination of Executive’s
employment under this Agreement as set forth in such governing documents or
indemnification agreement.
19.    Nonqualified Deferred Compensation.
(a)    It is intended that any payment or benefit which is provided pursuant to
or in connection with this Agreement which is considered to be deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), shall be paid and provided in a manner, and at such time
and form, as complies with the applicable requirements of Section 409A of the
Code to avoid the unfavorable tax consequences provided therein for
non-compliance.



8



--------------------------------------------------------------------------------



(b)    Neither Company nor Executive shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any manner
which would not be in compliance with Section 409A of the Code (including any
transition or grandfather rules thereunder).


(c)    Because Executive is a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, any payments to be made or benefits to be
delivered in connection with Executive’s “Separation from Service” (as
determined for purposes of Section 409A of the Code) that constitute deferred
compensation subject to Section 409A of the Code shall not be made until the
earlier of (i) Executive’s death or (ii) six months after Executive’s Separation
from Service (the “409A Deferral Period”) as required by Section 409A of the
Code. Payments otherwise due to be made in installments or periodically during
the 409A Deferral Period shall be accumulated and paid in a lump sum as soon as
the 409A Deferral Period ends, and the balance of the payment shall be made as
otherwise scheduled. Any such benefits subject to the rule may be provided under
the 409A Deferral Period at Executive’s expense, with Executive having a right
to reimbursement from Company once the 409A Deferral Period ends, and the
balance of the benefits shall be provided as otherwise scheduled.


(d)    For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code.


(e)    Notwithstanding any other provision of this Agreement, neither Company
nor its subsidiaries or affiliates shall be liable to Executive if any payment
or benefit which is to be provided pursuant to this Agreement and which is
considered deferred compensation subject to Section 409A of the Code otherwise
fails to comply with, or be exempt from, the requirements of Section 409A of the
Code.








[signatures on following page]

9



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed, or caused their duly authorized
representatives to execute, this Agreement as of the day and year first above
written.




“Executive”




/s/ Michael Reene                
Michael Reene






“Company”


PRGX GLOBAL, INC.




By: /s/ Victor A. Allums


Title: SVP & General Counsel





10

